It appears from the bill of exceptions and the record in this case that the judgment complained of (the overruling of the motion for new trial) was rendered on August 22, 1945, and that the bill of exceptions was presented to the trial judge on September 13, 1945. The bill of exceptions not having been presented or tendered to the judge within twenty days from the date of the judgment complained of therein, this court is without jurisdiction to entertain the case.
Writ of error dismissed. MacIntyre and Gardner, JJ.,concur.
                        DECIDED DECEMBER 4, 1945.